2013 UT App 56
_________________________________________________________

               THE UTAH COURT OF APPEALS


  STATE OF UTAH, IN THE INTEREST OF B.H.‐J. AND B.H., PERSONS
               UNDER EIGHTEEN YEARS OF AGE.
                        _____________

                               B.H.,

                             Appellant,

                                 v.

                         STATE OF UTAH,

                             Appellee.

                      Per Curiam Decision
                        No. 20120940‐CA
                     Filed February 28, 2013

            Fifth District Juvenile, Beaver Department
                The Honorable Thomas M. Higbee
                             No. 1063277

           J. Bryan Jackson, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

        Before JUDGES DAVIS, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1     B.H. (Father) appeals the termination of his parental rights.
Father challenges the sufficiency of the evidence to support the
findings that he abandoned the children, that he neglected the
children, and that he was an unfit parent and made only token
                        In re B.H.‐J. and B.H.


efforts.1 Father does not challenge the findings on the best interests
of the children. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate parental rights], the result must be against the clear
weight of the evidence or leave the appellate court with a firm and
definite conviction that a mistake has been made.” In re B.R., 2007
UT 82, ¶ 12, 171 P.3d 435 (citation and internal quotation marks
omitted). We “review the juvenile court’s factual findings based
upon the clearly erroneous standard.” In re E.R., 2001 UT App 66,
¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous when, in
light of the evidence supporting the finding, it is against the clear
weight of the evidence. See id. Therefore, “[w]hen a foundation for
the court’s decision exists in the evidence, an appellate court may
not engage in a reweighing of the evidence.” In re B.R., 2007 UT 82,
¶ 12.

¶3    The juvenile court found that Father was not a credible
witness. We afford the juvenile court’s decisions deference “based
upon not only the court’s opportunity to judge credibility first‐
hand, but also based on the juvenile court judges’ special training,



1. After the State of Utah and the Guardian ad Litem filed
responses to Father’s petition on appeal, Father filed a Reply on
Petition on Appeal from Child Welfare Proceeding. Rule 55 of the
Utah Rules of Appellate Procedure describes the procedure for
filing the petition on appeal, after which “[a]ny appellee, including
the Guardian ad Litem, may file a response to the petition on
appeal.” Utah R. App. P. 56. Rule 58(a) of the Utah Rules of
Appellate Procedure states that “[a]fter reviewing the petition on
appeal, any response, and the record, the Court of Appeals may
rule by opinion or memorandum decision” or “may set the case for
full briefing.” Because the rules pertaining to child welfare appeals
do not authorize filing a reply memorandum replying to responses
filed by an appellee or the Guardian ad Litem, we do not consider
Father’s reply memorandum.




20120940‐CA                       2                 2013 UT App 56
                        In re B.H.‐J. and B.H.


experience and interest in this field.” In re E.R., 2001 UT App 66,
¶ 11 (citations and internal quotation marks omitted); see also In re
Z.D., 2006 UT 54, ¶ 52, 147 P.3d 401 (Wilkins, J., concurring) (“It is
usually enough to say, in findings, that the trial judge does not find
the witness or the evidence presented to be believable, and to
append a few words indicating the most obvious reason.”). Father
and his sister (with whom he lived) testified that Father made daily
efforts to contact the children’s mother for the six months begin‐
ning in the summer of 2010 when the mother and children moved
to Utah and that he tried to contact the mother a couple of times
per week for one year after that initial six‐month period. The
juvenile court found that testimony not credible, stating,

       Their testimony is not credible in that after the
       children came into [Division of Child and Family
       Services (DCFS)] custody, for the next six months,
       when he absolutely knew where the children were,
       he only tried twice to contact the children and even
       though he was offered visits, he did not visit. Surely
       if he had tried as hard as he said he did when the
       children were in the care of the Mother, he would
       have continued those efforts when he knew he could
       always reach them and could always reach someone
       (DCFS) who knew how the kids were doing. Since he
       didn’t make any efforts after the kids came into care,
       the court finds he only made minimal efforts before
       they came into care.

In contrast, the juvenile court found the testimony of DCFS
caseworker to be credible. The caseworker testified that during the
six months between the time that the children came into DCFS
custody and the termination trial, Father had five contacts with
DCFS, three of which were initiated by DCFS. He was offered
visits, but he did not attend any visits. We defer to the juvenile
court’s credibility determination.




20120940‐CA                       3                 2013 UT App 56
                        In re B.H.‐J. and B.H.


¶4     Father challenges the sufficiency of the evidence to support
the findings that he abandoned the children. The juvenile court
found two separate periods of abandonment. First, the court found
that Father failed to communicate with the children, support them,
or attempt to maintain a bond during the six‐month period from
January 1, 2012, to July 1, 2012, which was after the children came
into the custody of the State. Second, the juvenile court found that
during the eighteen‐month period from July 2010 through Decem‐
ber 2011, Father also failed to communicate with the children,
support them, or attempt to maintain a bond. In seeking to rebut
the prima facie case, Father argued that he was young and
inexperienced in life, that his work interfered with his ability to
visit or make contact with the children, and that the children’s
mother prevented him from contact during the eighteen‐month
period from July 2010 until the children came into the custody of
the State in January 2012.

¶5      Abandonment is demonstrated by “conduct on the part of
the parent which implies a conscious disregard of the obligations
owed by a parent to the child, leading to the destruction of the
parent‐child relationship.” In re T.E., 2011 UT 51, ¶ 20, 266 P.3d 739
(citation and internal quotation marks omitted). Abandonment is
proven by satisfaction of a two‐part test. First, the evidence “must
demonstrate that the . . . parent has engaged in conduct that
implies a conscious disregard for his or her parental obligations.”
Id. Second, the evidence “must show that the . . . parent’s conduct
led to the destruction of the parent‐child relationship.” Id. Further‐
more, Utah Code section 78A‐6‐508(1)(b) provides that it is prima
facie evidence of abandonment if the parent “failed to communi‐
cate with the child by mail, telephone, or otherwise for six months‐
.” Utah Code Ann. § 78A‐6‐508(1)(b) (LexisNexis 2012). Proof of a
prima facie case creates a presumption that the parent has con‐
sciously disregarded parental obligations and that the conduct led
to destruction of the parent‐child relationship. See In re T.E., 2011
UT 51, ¶ 21. “In rebutting the presumption, . . . parents may
present any evidence indicating that they did not consciously
disregard their parental obligations or that their conduct did not




20120940‐CA                       4                 2013 UT App 56
                        In re B.H.‐J. and B.H.


lead to the destruction of the parent‐child relationship.” Id. ¶ 22.
The juvenile court then considers the totality of the evidence to
determine if there is still clear and convincing evidence to support
a finding of abandonment. See id. ¶ 23. The parent is required to
produce only enough evidence to persuade the juvenile court that
abandonment has not been established by clear and convincing
evidence. See id.

¶6      As required by In re T.E., the juvenile court found that after
consideration of all the evidence, there was still proof demonstrat‐
ing by clear and convincing evidence that Father abandoned the
children. Specifically, the court found that for a two‐year period,
Father had virtually no contact with the children and, as a result,
the children had no bond or attachment with him whatsoever.
Father’s limited efforts at contact did not overcome the prima facie
evidence of abandonment. See id. ¶ 27 (“If a . . . parent’s attempted
communications do not reach the child, there has been no exchange
of information with the child and therefore no communication
under the statute.”). Father did not visit; send cards, letters or
emails; inquire about the children; or send them birthday or
Christmas presents. The court further found that although Father
had reason to know that the children were at risk in the care of
their mother, he failed to show the normal interest of a parent by
failing to seek information about their welfare. Under the circum‐
stances, the juvenile court’s findings supporting the ground of
abandonment are amply supported by the evidence.

¶7      Because establishment of any one of the grounds enumer‐
ated in section 78A‐6‐507 is sufficient to support termination, and
Father does not challenge the sufficiency of the evidence to support
the best interests findings, it is not necessary to consider Father’s
challenge to the remaining grounds. See Utah Code Ann. § 78A‐6‐5‐
07 (stating that the court may terminate parental rights if the court
finds any one of the enumerated grounds). However, we conclude
that the same evidence that supported the ground of abandonment
is sufficient to support the juvenile court’s determination that
Father made only token efforts to support or communicate with the




20120940‐CA                       5                 2013 UT App 56
                       In re B.H.‐J. and B.H.


children, to prevent their neglect, to eliminate the risk of serious
harm to the children, or to avoid being an unfit parent. Id.
§ 78A‐6‐507(1)(f).

¶8    Because “a foundation for the juvenile court’s decision exists
in the evidence,” we affirm the court’s decision terminating
parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20120940‐CA                      6                 2013 UT App 56